Title: To Thomas Jefferson from Bernard Peyton, 23 November 1825
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
23d Nov. 1825
The Box referd to in my last, was the one recd at this place, direct from Liverpool, per the Philip Tabb, to your address, & forwarded on to you, but since I wrote, have recd a letter from Mr. Trist, stating that the Box was for him, & inclosing a list of its contents, the duty on which I have paid, & chd the whole bill to him, which settles the matter, & I return under cover Mr. Dennison’s letter, as requested, regreting the unnecessary trouble I have occasioned you.Your dft: for $360 Dolls:, favor Jacobs & Raphael, has been presented & paid.With great respect Dr Sir Yours very TrulyBernard Peyton